Case 1:18-cv-00878-RP Document 67-6 Filed 02/21/20 Page 1 of 3




                       EXHIBIT F
         Case 1:18-cv-00878-RP Document 67-6 Filed 02/21/20 Page 2 of 3




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

Q2 SOFTWARE, INC.                           §
                                            §
       Plaintiff,                           §
                                            §    CIVIL ACTION NO. 1:18-cv-00878-RP
v.                                          §
                                            §
RADIUS BANK                                 §
                                            §
       Defendant.                           §
                                            §

                             [PROPOSED] FINAL JUDGMENT

       Consistent with this Court’s Order regarding sanctions in which the Court rendered

default judgment against Defendant Radius Bank, held that Q2 is entitled to recover actual

damages of $501,239.64, and further held that Q2 is entitled to an award of attorneys’ fees,

expenses/costs, and pre- and post-judgment interest, the Court hereby renders the following Final

Judgment pursuant to Federal Rule of Civil Procedure 58:

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff Q2

Software, Inc. recover from Defendant $501,239.64 as actual damages.

       IT IS FURTHER ORDERED that Plaintiff recover from Defendant $275,000 as

reasonable and necessary attorneys’ fees.

       IT IS FURTHER ORDERED that Plaintiff recover from Defendant $38,301.17 in

taxable costs and nontaxable expenses.

       IT IS FURTHER ORDERED that Plaintiff recover from Defendant pre-judgment

interest at the rate of 5% per annum on $501,239.64 from September 11, 2018, the date this

action was filed, until February 6, 2020, the day before judgment was rendered in the sum of

$35,292.28.



                                                -1-
         Case 1:18-cv-00878-RP Document 67-6 Filed 02/21/20 Page 3 of 3




        IT IS FURTHER ORDERED that in the event Defendant unsuccessfully pursues a

post-judgment motion, Plaintiff shall be entitled to recover an additional $15,000 in reasonable

and necessary attorneys’ fees and that in the event Defendant unsuccessfully files an appeal,

Plaintiff shall be entitled to recover an additional $25,000 in reasonable and necessary attorneys’

fees.

        IT IS FURTHER ORDERED that all sums awarded above shall bear post-judgment

interest to be calculated and compounded pursuant to 28 U.S.C. § 1961, until paid in full.

        IT IS FURTHER ORDERED that Q2 shall have all writs of execution and other

process necessary to enforce this judgment.

        This judgment is final, disposes of Q2’s claim against Radius Bank, and is appealable.


SIGNED on ___________________, 2020.



                                                      ___________________________________
                                                      ROBERT PITMAN
                                                      UNITED STATES DISTRICT JUDGE




                                                -2-
